EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 6		replace “GPC” with “gel permeation chromatography (GPC)”
Claim 1, line 7		delete “of gel permeation chromatography”
Claim1, line 18	replace “the melt index to the flow index” with 
“the flow index to the melt index”

Claim 4, line 10	replace “the GPC” with “a GPC”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-13 are allowed.

The present invention is drawn to a bimodal polyethylene composition characterized by each of limitations (a) to (f):  (a) a resolved bimodality of the bimodal polyethylene composition showing in a GPC chromatogram of the bimodal polyethylene composition, wherein the GPC chromatogram shows a peak representing a higher molecular weight (HMW) polyethylene component, a peak representing a lower molecular weight (LMW) polyethylene component, and a local minimum in a range of log(MW) 3.0 to 7.0 between the peak representing the HMW polyethylene component and the peak representing the LMW polyethylene component, (b) a density from 0.9310 to 0.9450 g/cm3, (c) a melt index (I2) from 0.010 to less than 0.20 g/10 min, (d) a flow index (I21) from 8.0 to 15 g/10 min, (e) a flow rate ratio (I21/I2) from 100.0 to 800.0, and (f) from greater than 0 to 14 wt % of ethylenic-containing chains having a molecular weight (MW) of from greater than 0 to 10,000 g/mole, and (g) a molecular mass dispersity (Mw/Mn) from 7 to 25.  See claims for full details.

Subject of claims is patentably distinct over references cited in Applicant’s PTO-892 and those in the PTO-1449 accompanying the office action dated April 9, 2021.  None of the references teaches the bimodal polyethylene composition of instant claims.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 1, 2021